Citation Nr: 0616926	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right (major) hand (Muscle Group 
IX), currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right (major) elbow (Muscle Group 
VI), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.  His military personnel records show that he served in 
the Republic of Vietnam and was awarded the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for increased 
evaluations for residuals of shell fragment wounds to the 
right (major) hand (Muscle Group IX) and right (major) elbow 
(Muscle Group VI), each currently rated 10 percent disabling.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran's hand injury is presently rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  The note following that rating 
code states, "The hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent."

Effective August 26, 2002, the rating criteria for evaluating 
the digits of the hand were revised to include limitation of 
motion of the digits, 38 C.F.R. § 4.71a, Diagnostic Codes 
5216 to 5230.  The hand injury has yet to be evaluated under 
new revised provisions.  

A review of the veteran's claims file shows that this appeal 
stems from his March 2002 application to reopen his claim for 
rating increases in excess of 10 percent for his service-
connected residuals of shell fragment wounds to his right 
hand and elbow.  The most recent VA examination of these 
service-connected disabilities was conducted in June 2002.  
Since then, the veteran has undergone further therapeutic 
treatment at VA for symptoms relating to these disabilities 
in 2003, and he has stated that his shell fragment wound 
residuals have worsened since the June 2002 medical 
evaluation.  As it will have been four years since the latest 
medical examination addressing the severity of the 
disabilities at issue, the Board concludes that the case 
should be remanded so that the veteran may be scheduled for a 
thorough and contemporaneous VA medical examination that 
takes into account the records of prior medical treatment so 
that the evaluation of the disabilities affecting his right 
hand and elbow will be a fully informed one.  See Weggenmann 
v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for shell fragment wound 
residuals of the since 2002.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
medical examination to assess the level 
of impairment associated with his 
service-connected shell fragment wounds 
of his right hand and elbow.  The 
physician must review the veteran's 
relevant medical history contained within 
his claims folder prior to the 
examination.  After conducting the 
examination:

(a.)  the physician should 
characterize the level of 
impairment of the veteran's right 
hand due to his shell fragment 
wound residuals as being moderate, 
moderately severe, or severe, 
pursuant to the rating criteria 
for evaluating injuries to Muscle 
Group IX as contained in 38 C.F.R. 
§ 4.73, Diagnostic Code 5309 
(2005).  The physician is to 
comment on the range of motion of 
the digits of the right hand, 
pursuant to the rating criteria 
for evaluating ankylosis or 
limitation of motion of the digits 
of the hand as contained in 38 
C.F.R. § 4.71a, Diagnostic Codes 
5216 to 5230 (2005).  

(b.)  the physician should 
characterize the level of 
impairment of the veteran's right 
elbow due to his shell fragment 
wound residuals as being moderate, 
moderately severe, or severe, 
pursuant to the rating criteria 
for evaluating injuries to Muscle 
Group VI as contained in 38 C.F.R. 
§ 4.73, Diagnostic Code 5306 
(2005).

All opinions expressed by the physician 
must be accompanied by a complete 
rationale.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should re-adjudicate 
the veteran's claims of entitlement to 
increased evaluations in excess of 10 
percent for his service-connected 
residuals of shell fragment wounds to his 
right hand and elbow.  If the maximum 
benefit is not awarded with respect to 
any of these claims, the veteran must be 
provided with a Supplemental Statement of 
the Case and an appropriate period of 
time must be allowed for response.  The 
case must then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

